DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 03/08/2022 has been entered. Claims 14-18 have been cancelled. Claims 1, 10-13 and 19 have been amended. Claims 5-6 remain withdrawn, therefore, claims 1-4, 7-13 and 19-25 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chesness, US (2005/0224288).
In regards to claim 1 Chesness discloses:
A stiffener system (system shown in fig. 8a) arranged to attach to a ladder (intended use 10), the stiffener system comprising: 
an arm (40) and a cable (38); 
the cable comprising a first engagement portion (at top 42) arranged to engage the ladder at a first cable attachment location (top 43), the cable comprising a second engagement portion (at bottom 42) arranged to engage the ladder at a second cable attachment location (bottom 43), the cable comprising an adjustment mechanism (bottom tightening buckle 44) arranged to move the second engagement portion along a length of the cable (where a length cable moves within 44 for tightening/loosening; Paragraph [0081]; see excerpt below), the cable arranged to contact the arm (at 45 as shown in fig. 8c); 
the arm arranged to engage the ladder at an attachment location (pivotal connection 41; as shown in fig. 8b) between the first cable attachment location and the second cable attachment location (as shown in figs. 8a and 8b), the arm oriented at a non-zero angle to a longitudinal orthogonal plane of the ladder {arm 40 as shown in fig. 8B is at a non-zero angle (alpha) to both a plane that is perpendicular to the rail 8b and passes through the center of the rail as well as also perpendicular to the plane that surface of 8b lays in; fig. 8c; see annotated drawings; note that there are multiple longitudinal orthogonal plane possibilities with respect to the ladder}.


    PNG
    media_image1.png
    668
    276
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    696
    459
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    116
    465
    media_image3.png
    Greyscale

In regards to claim 3 Chesness discloses the adjustment mechanism (44) comprising a clamp (where the components of the tightening buckle 44 that secures the cable inherently constitutes two elements pressing against the cable which meets the broadest reasonable interpretation of a clamp) arranged to engage the cable.
	In regards to claim 7 Chesness discloses the arm comprising an articulating portion (pivotal connection 41; fig. 8b) arranged for attachment to the ladder.
	In regards to claim 9 Chesness discloses a bracket (43) arranged to attach to the ladder (at top 43), the cable comprising a connector (42) arranged to engage the bracket (as shown in fig. 8a).
	In regards to claim 13 Chesness discloses the arm (40) and the cable (38) defining a first stiffener (first stiffener being one of arms 40 and one of cables 38), the stiffener system further comprising a second stiffener (the second set of arms 40 and cable 38; see annotated drawings below) comprising a second arm (the second of arms 40) and a second cable (the second of cables 38), the second arm arranged to engage the ladder (in the same manner the first arm engages the ladder), the first arm and the second arm oriented at equal-but-opposite angles to the longitudinal orthogonal plane of the ladder (in the same manner of first arm).

    PNG
    media_image4.png
    500
    430
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chesness as applied to claim 1 above, and further in view of Nichols, US (4779298).
In regards to claim 2 Chesness does not disclose the cable comprising an end portion that extends past the second engagement portion, the end portion comprising a handle.
However, Nichols teaches cable (C) comprising an end portion (shown in fig. 8; reproduced below) that extends past the second engagement portion (24 equivalent to 43 of Chesness), the end portion comprising a handle (26).

    PNG
    media_image5.png
    246
    497
    media_image5.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to substitute the second engagement arrangement of Chesness with the cable end arrangement taught by Nichols to provide a guided cable attachment point through which the cable can slide while maintaining the same point of contact on the ladder rail which provides advantage over the wiggling nature of the hook 42 which allows for left and right twisting motion with respect to the attachment point. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chesness as applied to claim 1 above, and further in view of Varshavsky, US (10865602).
In regards to claim 4 Chesness does not disclose a clamp having an open position and a closed position, the clamp arranged to fixedly engage the ladder in the closed position.
However, Varshavsky teaches a clamp (7) having an open position and a closed position (as lever handle 40 pivots to securely lock support leg 4; where leg 4 being equated to arm 40 of Chesness), the clamp arranged to fixedly engage the ladder in the closed position (as described in excerpt below; Col 5; LL 22-26).

    PNG
    media_image6.png
    131
    605
    media_image6.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the clamp and lever assembly taught by Varshavsky onto the arm 40 of Chesness for its predictable function of allowing the user to lock the angle position of the arm at the optimum desired angle.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chesness as applied to claim 1 above, and further in view of Lazarro, US (7395985).
In regards to claim 8 Chesness does not disclose the arm comprising a guide member arranged to engage the cable, the guide member comprising a first hook oriented in a first direction and a second hook oriented in a second direction.
However, Lazarro teaches the arm comprising a guide member (18s, 20s) arranged to engage the cable (such as 40 equivalent to cable 38 of Chesness), the guide member comprising a first hook (right hand side 18 & 20) oriented in a first direction and a second hook (left hand side 18 & 20) oriented in a second direction (as shown in figures 1 & 2 below).

    PNG
    media_image7.png
    644
    539
    media_image7.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize cable guide member taught by Lazarro onto the arm 40 of Chesness for its predictable function of providing means for storage of the cable in an organized manner to prevent entanglement of the cable during, assembling, disassembling and transportation of the assembly.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chesness as applied to claim 9 above, and further in view of Thiessen, US (2004/0140154).
In regards to claim 10 Chesness does not disclose a shaped aperture, the connector comprising a protrusion comprising a key, the protrusion positionable in the shaped aperture, the first cable comprising a locked orientation wherein the key cannot exit the shaped aperture and a disengagable orientation wherein the key can pass through the shaped aperture.
However, Thiessen teaches a shaped aperture (22; fig. 8), the connector (26) comprising a protrusion (24) comprising a key (28), the protrusion positionable in the shaped aperture (as shown in fig. 8; reproduced below), the connector comprising a locked orientation (as shown in fig. 9 where key 28 is perpendicular to aperture 22) wherein the key cannot exit the shaped aperture (as shown in fig. 9) and a disengagable orientation (as shown in fig. 8) wherein the key can pass through the shaped aperture (when key 28 is aligned with aperture 22).

    PNG
    media_image8.png
    600
    752
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    561
    560
    media_image9.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to substitute the cable engagement arrangement of Chesness with the cable end arrangement taught by Thiessen for its predictable function of allowing the user to easily attach/detach the cable end while having it securely connected when in the engaged orientation. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chesness as applied to claim 1 above, and further in view of Eisenberg, US (5035299).
In regards to claim 12 Chesness does not disclose a first ladder portion arranged to move with respect to a second ladder portion and rung locks, and a lock mechanism arranged to attach to the second ladder portion, the lock mechanism comprising a lock member arranged to move with respect to the second ladder portion, the lock member comprising a contacting surface arranged to contact the first ladder portion.
However, Eisenberg teaches a first ladder portion (13) arranged to move with respect to a second ladder portion (14) and rung locks (21), and a lock mechanism (10) arranged to attach to the second ladder portion (attached to 14 via 44 as shown in fig. 4), the lock mechanism comprising a lock member (30) arranged to move with respect to the second ladder portion (within cylinder 48), the lock member comprising a contacting surface (surface of 30) arranged to contact the first ladder portion (at hole 26; fig. 4).

    PNG
    media_image10.png
    366
    454
    media_image10.png
    Greyscale


Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the two-section extension ladder along with the lock mechanism taught by Eisenberg in place of the single ladder of Chesness for their predictable result of result of providing an extended height with a relatively compact ladder size (when retracted) and to have a reliable locking mechanism to lock the ladder at the desired working height.

Claims 19, 20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chesness, US (2005/0224288) in view of Eisenberg, US (5035299).
In regards to claim 19 Chesness discloses:
A stiffener system (system shown in fig. 8a) arranged for attachment to a ladder (intended use 10), the stiffener system comprising: an arm (40), a cable (38); the arm arranged to attach to the ladder at an arm attachment location (pivotal connection 41; as shown in fig. 8b); the cable arranged to attach to the ladder at a first location (at top 43; fig. 8a), engage the arm (at 45; fig. 8c) and attach to the ladder at a second location (at bottom 43; fig. 8a).
In regards to claim 19 Chesness does not disclose rung locks and a lock mechanism, arranged to attach to the second ladder portion comprising a contacting surface arranged to contact the first ladder portion.
However, Eisenberg teaches a first ladder portion (13) arranged to move with respect to a second ladder portion (14) and rung locks (21), and a lock mechanism (10) arranged to attach to the second ladder portion (attached to 14 via 44 as shown in fig. 4), the lock mechanism comprising a lock member (30) arranged to move with respect to the second ladder portion (within cylinder 48), the lock member comprising a contacting surface (surface of 30) arranged to contact the first ladder portion (at hole 26; fig. 4).

    PNG
    media_image10.png
    366
    454
    media_image10.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the two-section extension ladder along with the lock mechanism taught by Eisenberg in place of the single ladder of Chesness for their predictable result of result of providing an extended height with a relatively compact ladder size (when retracted) and to have a reliable locking mechanism to lock the ladder at the desired working height.
	In regards to claim 20 Eisenberg teaches the lock mechanism arranged to attach to a rail of the ladder (rail 22 of fly section 14 of ladder as shown in fig. 4), the contacting surface arranged to contact a rung of the ladder (30 can be inserted into hollow rung opening, just as it is inserted into opening 26; fig 2).

In regards to claim 22 Chesness discloses the arm comprising an articulating bracket (pivotal connection 41; fig. 8b) arranged for attachment to the arm attachment location.
In regards to claim 23 Chesness discloses a bracket (43) arranged to attach to the ladder at the first location (at top 43), the cable comprising a connector (42) arranged to engage the bracket (as shown in fig. 8a).
In regards to claim 24 Chesness discloses the bracket (43) comprising a shaped aperture (elongate vertical aperture in 43 through which top hook portion of 42 passes), the connector comprising a protrusion comprising a key (the top half of 42).
In regards to claim 25 Chesness discloses the arm comprising a first arm (the first one of arms 40), the stiffener system further comprising a second arm (the second of arms 40) arranged to engage the ladder (in the same manner the first arm engages the ladder), the first arm and the second arm oriented at equal-but-opposite angles to an orthogonal axis of the ladder (per the rotation about pivoting bracket 41).

    PNG
    media_image4.png
    500
    430
    media_image4.png
    Greyscale


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chesness and Eisenberg as applied to claim 19 above, and further in view of Varshavsky, US (10865602).
In regards to claim 21 Chesness and Eisenberg do not teach the arm comprising a clamp arranged to fixedly engage the arm attachment location in the closed position. 
However, Varshavsky teaches a clamp (7) having an open position and a closed position (as lever handle 40 pivots to securely lock support leg 4; where leg 4 being equated to arm 40 of Chesness), the clamp arranged to fixedly engage the arm attachment location in the closed position (as described in excerpt below; Col 5; LL 22-26).

    PNG
    media_image6.png
    131
    605
    media_image6.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the clamp and lever assembly taught by Varshavsky onto the arm 40 of Chesness for its predictable function of allowing the user to lock the angle position of the arm at the optimum desired angle.






Allowable Subject Matter
Claim 11 is allowable.
Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive because:
Applicant argues “Chesness does not disclose or suggest a pivotal member 40 "oriented at a non-zero angle to a longitudinal orthogonal plane of the ladder" as recited in claim 1. Thus, Chesness fails to disclose or suggest each recitation of claim 1, and does not anticipate claim 1 under 35 USC § 102”; examiner respectfully disagrees and presents that Chesness interpreted in light of the amendment discloses the arm oriented at a non-zero angle to a longitudinal orthogonal plane of the ladder {arm 40 as shown in fig. 8B is at a non-zero angle (alpha) to both a plane that is perpendicular to the rail 8b and passes through the center of the rail as well as also perpendicular to the plane that surface of 8b lays in; fig. 8c; see annotated drawings}.

    PNG
    media_image2.png
    696
    459
    media_image2.png
    Greyscale

Applicant argues “The amendment precludes the characterization of Varshavsky used in the Office Action. The claimed "locking mechanism" is different from the ladder rung locks. Applicant requests withdrawal of the rejection of claims 19-25 under 35 USC § 103 over Chesness in view of Varshavsky”; examiner respectfully disagrees and presents that applicant’s argument is moot in light of the current rejection where Varshavsky is currently only relied upon to teach the clamp while newly submitted reference Eisenberg teaches both the limitations directed to the locking mechanism as well as the rung locks as recited in the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634